Citation Nr: 1046453	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  08-27 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for sleep apnea, to include as 
secondary to a service-connected disorder.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from August 1955 to August 1958 
and from May 1960 to January 1984.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision from the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).


FINDING OF FACT

The probative medical evidence of record shows that the Veteran's 
service-connected deviated nasal septum has played a significant 
role in the development of sleep apnea, and continues to 
aggravate his sleep apnea.


CONCLUSION OF LAW

Sleep apnea is proximately due to and aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has 
certain statutory and regulatory duties to notify and assist 
veterans.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  
Without deciding whether the notice and development requirements 
of VCAA have been satisfied in the present case, the Board is not 
precluded from adjudicating the claim of entitlement to service 
connection for sleep apnea because the claim is granted.  As 
such, this decision poses no risk of prejudice to the Veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

Historically, the Veteran served on active duty from August 1955 
to August 1958 and from May 1960 to January 1984.  In November 
2006, he submitted a claim of entitlement to service connection 
for sleep apnea, to include as secondary to his service-connected 
deviated nasal septum and diabetes mellitus, type II.  At 
present, service connection has been granted for a deviated nasal 
septum and a 10 percent rating has been assigned thereto, 
effective August 28, 2001.  Service connection has also been 
granted for diabetes mellitus, type II, at 20 percent disabling, 
effective September 14, 2007.  After his service connection claim 
for entitlement to service connection for sleep apnea was denied 
in May 2007, he perfected an appeal.  The claim has been 
certified to the Board for appellate review.

Service connection may be granted for disability due to a disease 
or injury that was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, 
service connection may be granted for any disease diagnosed after 
separation, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, 
the following must be shown: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).

Service connection may also be established on a secondary basis 
for a disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists; 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran's service treatment records are negative for 
complaints of or treatment for sleep apnea or symptoms related 
thereto.  During various inservice examinations, the Veteran 
reported no sleeping difficulties.

In June 2004, a list of the Veteran's medical complaints included 
a deviated septum with partial blockage of the right nasal 
passage.  The Veteran reported that he used saline nasal spray at 
night.  A diagnosis of sleep apnea was not rendered.

In April 2006, the Veteran underwent a sleep study conducted by 
T.J.L., M.D.  The Veteran's chief complaints were insomnia, 
frequent nighttime awakenings, and loud snoring.  Based on the 
results of the study, Dr. T.J.L. recommended that the Veteran 
return for a full-night continuous positive airways pressure 
titration.

In June 2006, Dr. T.J.L. noted that the Veteran was "previously 
diagnosed with obstructed sleep apnea" and that he was returning 
for a follow-up, bi-phasic positive airway pressure titration.  A 
bi-phasic titration study was selected due to the Veteran's 
inability to tolerate single continuous positive airway pressure.  
The bi-phasic continuous positive airway pressure was increased 
until the Veteran's respiratory events, de-saturations, and 
snoring were eliminated.  Thereafter, the Veteran was able to 
achieve rapid eye movement sleep despite continued excessive limb 
movements.

In December 2006, records from Dr. T.J.L. indicate that the 
Veteran complained that he had been unable to use a continuous 
positive airway pressure machine because of problems with nasal 
congestion and drainage.  A history of a deviated septum to the 
left was noted, with partial obstruction of the left nostril.  A 
physical examination demonstrated that the Veteran's deviated 
septum obstructed air passage through his left nostril.  The 
diagnosis was obstructive sleep apnea; however, no specific 
opinion was rendered as to the etiology of the obstructive sleep 
apnea diagnosis.  In December 2006, Dr. T.J.L. opined the 
Veteran's deviated septum was causing him shortness of breath.

Also in December 2006, the Veteran underwent a radiological 
examination of his sinuses.  The radiologist's findings were as 
follows:


The examination reveals the nasal septum to 
be mildly deviated toward the left.  The 
paranasal sinuses demonstrated minimal 
mucosal thickening in the bilateral maxillary 
sinuses near the infundibulum.  There is also 
minimal mucosal thickening and small mucus 
retention cyst[s] or polyp[s] in the left 
sphenoid and right ethmoid sinuses.  The 
remaining paranasal sinuses are patent and 
free of mucosal disease.  The orbits, globes 
and extra-occular [sp] soft tissue are 
grossly unremarkable.  The visualized bony 
structures show no acute process.  

The impression was mild mucosal thickening and mucus retention 
cysts or polyps in the paranasal sinuses, and that "there was no 
evidence of marked obstruction or air-fluid levels to suggest 
obstructive sinus disease."

In March 2007, private medical records indicate that the Veteran 
complained of a long history of left nasal obstruction that 
prevented use of continuous positive airway pressure.  He 
reported experiencing a nasal fracture "many" years ago that 
was never repaired.  After a physical examination, the diagnosis 
was severe obstructive sleep apnea; surgical intervention was 
recommended as a potential treatment option.

In an undated form received in March 2007, Dr. T.J.L. indicated 
that the Veteran's sleep apnea was "directly due to" his 
service-connected diabetes mellitus, type II.  Dr. T.J.L. did not 
provide a rationale for this opinion.

In April 2007, the Veteran's claims file was sent to a VA 
examiner, J.D.R., M.D., who was asked to render an opinion as to 
relationship, if any, between the Veteran's service-connected 
deviated septum and his current sleep apnea.  Dr. J.D.R. 
evaluated the Veteran in October 2002 with respect to his 
deviated septum, finding that the deviation resulted in a 40 
percent obstruction of the Veteran's nasal passage.  Based on 
that evaluation and a review of the claims file, Dr. J.D.R. 
opined that it was "not likely" that the Veteran's sleep apnea 
was secondary to any inservice injury or disease.  Dr. J.D.R. 
also opined that the Veteran's sleep apnea did not result from 
his deviated septum, but, instead, resulted from obstruction in 
the oropharynx, the base of the tongue and the palate area.  
Further, Dr. J.D.R. opined that the Veteran's deviated septum 
aggravated his sleep apnea and made difficult the treatment with 
continuous positive airway pressure.  

In a letter dated February 4, 2008, Dr. T.J.L. indicated that the 
Veteran had sleep apnea and that the Veteran reported "excessive 
sleepiness" during his active duty service.  Based on those 
reported complaints, the doctor opined that that it was "as 
likely as not that the sleep apnea dates back to active duty 
service."

In a February 2008 letter, a VA examiner, R.J., M.D., stated that

[t]here are multiple causes of obstructive 
sleep apnea.  There are many nasal causes; it 
can be from chronic anatomic deformity, such 
as a deviated nasal septum (that is 
interfering with his breathing, causing 
[obstructive sleep apnea]) and reactive 
turbinates, but also chronic sinusitis with 
swelling in the nose and sinuses from the 
chronic inflammation that can limit the nasal 
airway.

[The Veteran] has had problems with his 
breathing from his deviated septum.  The [VA] 
has rated him service connected for this 
condition.  All-in-all this condition can 
play a significant role in his development of 
sleep apnea and more likely than not is 
contributing to [the Veteran's] sleep apnea.

In October 2008, the Veteran underwent a QTC examination that 
included an evaluation of his deviated nasal septum.  The Veteran 
reported that his deviated septum had existed since 1955.  The 
Veteran also reported that he experienced sinus issues 4 times 
each year, which included headaches.  He reported that each 
episode lasted for 1 week.  A contemporaneous radiological 
examination of the Veteran's nasal bones demonstrated a "mild" 
nasal septum deviation.  The diagnosis was deviated nasal septum 
that reduced nostril airflow.  The examiner did not render an 
opinion as to the relationship, if any, between the Veteran's 
deviated nasal septum and his sleep apnea.

In April 2009, the Veteran underwent a sleep study.  The 
Veteran's primary complaints were insomnia, being a very light 
sleeper, nighttime awakenings, waking early, excessive daytime 
somnolence, difficulty concentrating, loud snoring, falling 
asleep involuntarily, and rarely falling asleep while driving.  
The results of the study indicated that the Veteran experienced 
fragmented sleep architecture due to several arousals and 
awakenings.  It was recommended that he undergo a full-night 
continuous positive airway titration.

Later in April 2009, the Veteran appeared for the follow-up sleep 
study.  Respiratory events, de-saturations, and snoring were 
eventually eliminated after gradually increased airway pressure.

In May 2009, Dr. R.J. completed a VA form wherein he indicated 
that the Veteran's current obstructive sleep apnea "could" be a 
condition that was secondary or adjunct to the Veteran's service-
connected deviated nasal septum.  Dr. R.J. stated that the 
Veteran would provide a contemporaneous sleep study in support of 
this finding.  Thereafter, in June 2009, Dr. R.J. provided an 
opinion that the Veteran had problems with his breathing from his 
deviated septum that was contributing to his sleep apnea.  

In August 2009, a VA examiner stated that after reviewing the 
claims file, the Veteran's reported symptoms and assertions, and 
performing a physical examination, the diagnoses were moderate 
obstructive sleep apnea and a deviation of the nasal septum to 
the left.  The examiner opined that his

impression is that the [V]eteran's 
obstructive sleep apnea is less likely than 
not caused by the deviation of the nasal 
septum and sinus-related complaints.  It is 
my opinion that the sleep apnea is in fact 
primarily due to his heavy bodily 
configuration with a [body mass index] of 31 
and to his small mandible/enlarged tongue.  
Nevertheless, it must also be said that the 
management of his obstructive sleep apnea may 
well be hampered by the deviated nasal septum 
and the nasal obstruction that he encounters 
when he lies down.  I feel that it would be 
in his best interest to have a septoplasty 
and interior turbinate revision in order to 
improve his nasal breathing.  The point of 
this would not be to relieve his sleep apnea 
but to make it easier for him to tolerate the 
[continuous positive airway pressure].  At 
the present time, [the Veteran] stated that 
his nose stops up while he is using the 
[continuous positive airway pressure 
machine].  It must also be stated that the 
[V]eteran has only used the [continuous 
positive airway pressure machine] for a week 
most recently and that this period of time is 
too short to make it a truly qualified 
opinion about whether he will be able to use 
it without having surgery.  Nevertheless, it 
is my opinion that in the future[,] surgery 
may well be a very useful tool for managing 
his [continuous positive airway pressure] 
usage.

In November 2009, R.B.M., D.D.S., opined that the Veteran's 
maxillary mandibular relationship was normal with a class II 
bite.  Further, Dr. R.B.M. opined that the size of the Veteran's 
tongue was normal in relation to his mandible.

Dr. R.J. submitted a letter received by VA in January 2010, 
wherein he explained the nature of a deviated septum.  
Specifically, Dr. R.J. stated:

Deformities of the nose[,] such as a deviated 
septum[,] which is a structural change in the 
wall that separates one nostril from the 
other[,] can cause obstruction of the flow of 
air through the mouth and nose and cause 
sleep apnea.

Dr. R.J. then stated that the Veteran's nose showed obstruction, 
blockage, and a narrowing in the nose that was disturbing airflow 
and "can be" causing sleep apnea.  Further, Dr. R.J. opined 
that the Veteran's mandible and tongue were normal and did "not 
appear to be causing any of his breathing problems."  Dr. R.J. 
further explained that there were many causes of sleep apnea, 
including an anatomic deformity such as a deviated septum; 
however, the mandible was not one of the listed causes.  
Ultimately, Dr. R.J. found that it was "more likely than not" 
that the Veteran's deviated nasal septum resulted in breathing 
problems, which were causing his sleep apnea problems.  "All-in-
all a deviated nasal septum can play a significant role in the 
development of sleep apnea."

In June 2010, the Veteran submitted another letter from Dr. R.J. 
wherein the doctor reiterated his previous opinions.  The Veteran 
also submitted a newspaper article concerning the symptoms, 
prevalence, and long-term effects of sleep apnea.

In October 2010, the Veteran testified at a Board hearing about 
his previous medical treatment with respect to his current sleep 
apnea.  The Veteran's testimony centered on a review of the 
evidence of record, especially the various medical opinions 
discussed herein.

In deciding whether the Veteran's current sleep apnea is due to 
his service-connected deviated nasal septum, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  The Board is mindful that 
it cannot make its own independent medical determinations and 
that there must be plausible reasons for favoring one medical 
opinion over another.  Evans v. West, 12 Vet. App. 22, 30 (1999).  
The Board may favor the opinion of one competent medical expert 
over that of another provided the reasons be stated.  Winsett v. 
West, 11 Vet. App. 420, 424-25 (1998). 

Dr. T.J.L.'s March 2007 opinion indicated that the Veteran's 
sleep apnea was "directly due to" his service-connected 
diabetes mellitus, type II, but did not include an underlying 
rationale.  "[A]medical opinion...must support its conclusion 
with an analysis that the Board can consider and weigh against 
contrary opinions."  See Stefl v. Nicholson, 21 Vet. App. 120, 
125 (2007).  Without a rationale, the opinion does not provide 
sufficient detail to allow the Board to make a fully informed 
decision regarding the claim at issue here.  Consequently, this 
opinion holds little probative weight when compared to the other 
opinions of record.

In April 2007, Dr. J.D.R. opined that it was "not likely" that 
the Veteran's sleep apnea was secondary to any inservice injury 
or disease.  However, Dr. J.D.R. also opined that the Veteran's 
deviated septum aggravated his sleep apnea and made treating the 
Veteran's sleep apnea difficult.  

Dr. T.J.L.'s February 2008 opinion was based on the Veteran's 
report of inservice "excessive sleepiness."  However, a lay 
history is not transformed into competent evidence merely because 
it was transcribed by a medical professional.  LaShore v. Brown, 
8 Vet App 406 (1995).  The Veteran's report of "excessive 
sleepiness" was not reflected in his service treatment reports.  
Further, during various inservice examinations, the Veteran 
indicated that he did not have sleeping difficulties.  See Curry 
v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous 
evidence has greater probative value than history as reported by 
the veteran).  Consequently, the Board assigned little probative 
value to this opinion.

In and after February 2008, Dr. R.J. rendered several opinions in 
support of the Veteran's claim, finding that the Veteran's 
current sleep apnea was due to his deviated nasal septum.  Dr. 
R.J. was the Veteran's treating doctor and the rendered opinions 
included thorough rationales that were based upon general medical 
principles.  Although the Veteran's service treatment records 
were not contemporaneously reviewed by Dr. R.J., the opinions 
were based on secondary service connection and, thus, the service 
treatment records were not relevant.  As such, the Board finds 
that Dr. R.J.'s opinions that the Veteran's current sleep apnea 
was due to his service-connected deviated nasal septum are highly 
probative.

In August 2009, the VA examiner concluded that the Veteran's 
sleep apnea was "in fact primarily due to his heavy bodily 
configuration with a [body mass index] of 31 and to his small 
mandible/enlarged tongue."  However, in November 2009, an 
opinion from R.B.M., D.D.S., refuted the examiner's finding that 
the Veteran's mandible was small and that his tongue was 
enlarged, finding that the Veteran's maxillary mandibular was 
normal and the size of the Veteran's tongue was normal in 
relationship to the mandible.  Moreover, Dr. R.J. concurred with 
Dr. R.B.M., reporting that the Veteran's mandible and tongue were 
normal and were not causing any of the Veteran's breathing 
problems.

Accordingly, the Board finds that the probative medical evidence 
of record shows that the Veteran's service-connected deviated 
septum has played a significant role in the development of sleep 
apnea, and continues to aggravate his sleep apnea.  Accordingly, 
service connection for sleep apnea, secondary to the Veteran's 
service-connected deviated septum, is warranted.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for sleep apnea, secondary to the Veteran's 
service-connected deviated septum, is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


